Per Curiam.

This court finds that respondent violated DR 6-101(A)(3), 7-101(A)(1), 7-101(A)(2), and 1-102 (A)(4). We also find that respondent violated Gov. Bar R. V(5)(a) and VI. However, because we understand from respondent’s argument before this court that he was experiencing serious psychological problems' during the events at issue, we reject the board’s recommendation.
Instead, we order that respondent be suspended from the practice of law in Ohio for one year, during which time he shall submit to psychological testing under the auspices of a monitor. Pursuant to our recently adopted Gov. Bar R. V(7)(d) and 23, which establish probation procedures, effective January 1, 1989, we further order that respondent not be readmitted to the bar automatically at the end of this year, but that his readmission be contingent upon the monitor’s review and approval of respondent’s test results and progress. In addition, we order that respondent’s readmission be conditioned upon his showing that each client involved in these proceedings has received restitution. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.